1061 Cliff Dawson Road Toll Free Watkinsville, Georgia 30677 Tel (706) 583 5144 Fax (706) 353 9832 July 19, 2013 FILED VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Stadion Investment Trust (the “Trust”), on behalf of its series, Stadion Market Opportunity FundTM File No. 333-103714 Ladies and Gentlemen: On behalf of Stadion Investment Trust (the “Registrant”) and pursuant to Rule 497 under the Securities Act of 1933 (the “Securities Act”), the purpose of this filing is to submit an exhibit containing interactive data format Risk/Return Summary information using the eXtensible Business Reporting Language (XBRL). The interactive data file included as an exhibit to this filing relates to a supplement to the Prospectus of Stadion Market Opportunity FundTM, as filed with the Securities and Exchange Commission pursuant to Rule 497(e) under the Securities Act on June 28, 2013. The Prospectusis incorporated by reference into this Rule 497 filing. Please contact the undersigned at 303-623-2577 if you have any questions concerning this filing. Very truly yours, /s/ Jennifer T. Welsh Jennifer T. Welsh Secretary
